NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                      2006-3427



                                  JAMES H. KNIGHT,

                                                            Petitioner,

                                           v.


                      MERIT SYSTEMS PROTECTION BOARD,

                                                            Respondent,


        Michael A. Moulis, Moulis & Associates, P.A., of Ft. Lauderdale, Florida, argued
for petitioner.

       Sara B. Rearden, Attorney, Office of the General Counsel, United States Merit
Systems Protection Board, of Washington, DC, argued for respondent. With her on the
brief were B. Chad Bungard, General Counsel, Rosa M. Koppel, Deputy General Counsel
and Jeffrey Gauger, Acting Associate General Counsel.

Appealed from: United States Merit Systems Protection Board
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                    2006-3427


                                JAMES H. KNIGHT,

                                                     Petitioner,

                                         v.

                     MERIT SYSTEMS PROTECTION BOARD,

                                                     Respondent.




                                  Judgment


ON APPEAL from the       MERIT SYSTEMS PROTECTION BOARD

in CASE NO(S).           CH0752050704-I-1

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (LOURIE, SCHALL, and GAJARSA, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT




DATED: December 4, 2007                       /s/ Jan Horbaly
                                              Jan Horbaly, Clerk